            Case 1:19-cv-00013-JL Document 58 Filed 02/21/20 Page 1 of 11



                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW HAMPSHIRE

JOHN DOE,

                  Plaintiff,
v.

TRUSTEES OF DARTMOUTH COLLEGE,                                      Civil Action No. 19-CV-00013-JL

                  Defendant.


          SALLY SMITH’S MOTION TO QUASH JOHN DOE’S SUBPOENA AND
                         MEMORANDUM IN SUPPORT


         Interested third-party, Sally Smith 1 moves this Court quash or modify the Plaintiff John

Doe’s subpoena to depose Smith, on the basis that it imposes an undue burden. See Fed. R. Civ.

P. (d)(3)(iv). 2 Movant incorporates the attached Memorandum of Law in support of the Motion.

         WHEREFORE, Ms. Smith respectfully requests that this Court:

         1. Quash the Plaintiff’s Subpoena to Depose Sally Smith;

         2. Alternatively, modifies the Plaintiff’s Subpoena to Depose Sally Smith; and

         3. Grant such further and other relief as deemed necessary by the Court.

Date: February 21, 2020




1
  The interested third party is referred to as “Sally Smith” by Doe in his Complaint to protect her identity and
therefore, this nomenclature is used throughout this motion and memorandum.
2
  On February 20, 2021, Smith filed a Motion to Intervene for the purpose of filing this motion. The Court has not
yet ruled upon that motion, however Doe’s counsel insisted that this motion be filed today nonetheless. Counsel for
Smith raised her concerns regarding filing this motion prior to the Court’s ruling on the motion to intervene and was
met with threats by Doe’s counsel to serve another subpoena on Smith and schedule a deposition without her
consultation, on his timeline. As a result, Smith is forced to file this motion at this time to avoid Doe moving
forward with his threats.


                                                         1
Case 1:19-cv-00013-JL Document 58 Filed 02/21/20 Page 2 of 11



                                 RESPECTFULLY SUBMITTED,
                                 SALLY SMITH,
                                 By Her Attorney,

                                 /s/ Kimberly A. Dougherty
                                 Kimberly A. Dougherty, Esq.
                                 ANDRUS WAGSTAFF, P.C.
                                 19 Belmont Street
                                 South Easton, MA 02375
                                 Telephone: (508) 230-2700
                                 Facsimile: (303) 376-6361
                                 kim.dougherty@andruswagstaff.com




                             2
           Case 1:19-cv-00013-JL Document 58 Filed 02/21/20 Page 3 of 11



     MEMORANDUM IN SUPPORT SMITH’S MOTION TO QUASH DOE’S SUBPOENA

I.      INTRODUCTION

        The Court should quash Does’ deposition subpoena of Sally Smith in accordance with

Fed.R.Civ.P. Rule 45(d)(3)(A). First, there would be no benefit to Ms. Smith’s deposition

because she has little knowledge of facts related to whether Dartmouth breached its contract with

Doe by allegedly failing to appropriately investigate and deliberate the Title IX claim. 3 Second,

the information sought from the deposition would be entirely duplicative of the extensive

discovery already produced by her and Dartmouth in this litigation and during the Title IX

administrative process. Third, forcing Ms. Smith to be questioned about the Title IX

investigation will only re-traumatize her and trigger extreme emotional distress that is not

appropriate or necessary to deliberating Doe’s claims against Dartmouth. Further, Ms. Smith’s

status a nonparty amplifies this burden and the fact that the need for the discovery does not

outweigh the burden on her.

        As set forth herein, the motion to quash should be granted because Doe is unable to

demonstrate the need to depose Sally Smith outweighs the burden upon her as required by

Fed.R.Civ.P. Rule 45(d)(3)(A). Alternatively, the subpoena should be limited in its scope solely

to the Title IX investigation process and not the underlying assault.

II.     RELEVANT BACKGROUND

        On January 7, 2019, John Doe filed a Complaint (Doc. 1) against the Trustees of

Dartmouth College alleging breach of contract, among other claims, based upon Dartmouth’s

investigation and decision to expel Doe for finding Ms. Smith’s allegations that he sexually

assaulted her meritorious. Despite the fact that the case between Doe and Dartmouth has little to


3
  Notably, it’s Smith’s position that Dartmouth’s investigation and deliberation of the Title IX claim involved
deliberate indifference towards her, not Doe.


                                                      3
           Case 1:19-cv-00013-JL Document 58 Filed 02/21/20 Page 4 of 11



do with Ms. Smith, she has cooperated and provided voluminous discovery to Doe and the prior

Dartmouth investigator (which is in Doe’s possession), including, but not limited to:

       •   Text messages;

       •   Emails;

       •   Correspondence with Dartmouth officials related to the Title XI investigation,
           including, but not limited to communications concerning the investigation, finding,
           sanctioning process and appeal process conducted by Dartmouth College;

       •   Correspondence with Hanover Police Department including, but not limited to
           documents and communications concerning any complaint to and investigation by the
           Hanover Police;

       •   Correspondence with Investigator Sara Hellstedt and/or any agent of Bernstein Shur
           concerning the allegations made against John Doe by you, including but not limited to
           all communications concerning the investigation, finding, sanctioning process and
           appeal process conducted by Dartmouth College and this lawsuit;

       •   Documents with Hanover Police Department concerning the allegations made against
           John Doe by Ms. Smith, including but not limited to all communications concerning
           the investigation and forensic evidence;

       •   Multiple Interviews of Ms. Smith conducted by Dartmouth and the Hanover Police
           Department;

       •   A Statement in response to the Title IX report findings; and

       •   An over 600-page Title XI investigation report.

Moreover, Dartmouth has produced all requested documents and email correspondence in its

possession and maintained in Ms. Smith’s Dartmouth email account. A deposition of Ms. Smith

would only result in unnecessary, duplicative discovery that would traumatize Ms. Smith.

III.   LEGAL STANDARD

       A court must, on timely motion, quash or modify a subpoena if the subpoena (1) does not

allow reasonable time to comply, (2) requires a person to comply with a subpoena beyond the

geographic limits set under Federal Rule of Civil Procedure 45(c), (3) requires disclosing

privileged or protected material and no exception or waiver applies, or (4) subjects a person to


                                                4
          Case 1:19-cv-00013-JL Document 58 Filed 02/21/20 Page 5 of 11



undue burden. Fed. R. Civ. P. 45(d)(3)(A). To determine undue burden, courts employ a

balancing test – weighing the burden to Smith against the Doe’s need for, and the relevance of,

the information sought. Sourgoutsis v. United States Capitol Police, 323 F.R.D. 100, 115

(D.D.C. 2017). Moreover, Discovery “is not boundless, and a court may place limits on

discovery demands that are ‘unreasonably cumulative or duplicative.’” Burns v. Bank of Am.,

2007 WL 1589437 (S.D.N.Y. June 4, 2007), at *3 (quoting Fed.R.Civ.P. 26(b)(2)(C)).

IV.    THE COURT SHOULD QUASH DOE’S DEPOSITION SUBPOENA TO SMITH
       AND NOT FORCE HER TO BE UNECESSARILY AND REPEATEDLY
       TRAUMATIZED

       Under the balancing test required by Fed. R. Civ. P. 45(d)(3)(A), the limited, if any, value

of a deposition does not outweigh the severe burden and inevitable devastating distress that will

be cast upon third-party Smith, especially where the information is already in Doe’s possession

or readily available elsewhere. The Court should allow Ms. Smith’s motion to quash.

       A. Sally Smith has no Information Related to the Doe’s claims against Dartmouth,
          and what Limited, Relevant Information She May Have has Already been
          Provided to Doe or Is Readily Available Elsewhere.

       A deposition of Ms. Smith carries little, if any, probative value because Ms. Smith does

not know how Dartmouth conducted its Title XI investigation or how Dartmouth breached its

alleged contract with Doe. See Town of Wolfeboro v. Wright-Pierce, No. 12-CV-130-JD, 2014

WL 1713508, at *2 (D.N.H. Apr. 30, 2014). Importantly, any potentially relevant information in

that could be gained from Ms. Smith has already been made available to the litigants through

voluminous discovery produced by her and Dartmouth, the multiple prior interviews of Ms.

Smith and the over 600 page investigative report. See id.

       It is well established that where a third-party witness has limited, relevant information

and when the information is duplicative or readily available elsewhere, Courts will not burden




                                                5
          Case 1:19-cv-00013-JL Document 58 Filed 02/21/20 Page 6 of 11



the third-party with a deposition. New England Compounding Pharmacy, Inc. Prod. Liab. Litig.,

No. 13-md-02419, 2013 WL 6058483, at *7 (D. Mass. Nov. 13, 2013); Wolfeboro, 2014 WL

1713508. Indeed, if the potential deponent does not have “personal knowledge of the relevant

topics,” or would provided limited additional benefit to the record already developed, courts will

deem it “unreasonably cumulative” and quash the subpoena. Sourgoutsis v. United States Capitol

Police, 323 F.R.D. 100, 115-116 (D.D.C. 2017).

       In Wolfeboro, there was a breach of contract dispute between a town and public

contractor and this Court quashed the Defendant contractor’s subpoena seeking testimony from a

nonparty New Hampshire Department of Environmental Services (NHDES) employee because it

was irrelevant to the disputed issues and duplicative. Wolfeboro, 2014 WL 1713508, at *2. In

that case, the nonparty NHDES employee had a supervisory role over the work site at the center

of the breach of contract dispute. Id. The employee even wrote letters and attended meetings

regarding the site. Id. However, this Court determined 1) the employee possessed little relevant

knowledge related to the contract dispute and 2) relevant information was more readily available

through employee affidavits and from other NDES witnesses with more knowledge of the

contract dispute. See id.

       Doe alleges Dartmouth conducted a biased and unfair investigation that violated his

rights under Title XI and resulted contractual and tortious damages. (Compl. at ¶ 204-24.).

However, like Wolfeboro, Smith has little knowledge of how Dartmouth conducted its Title IX

investigation. See 2014 WL 1713508, at *2. After she reported the alleged assault to Dartmouth

officials, the Title XI investigation was out of her hands. Smith’s involvement with the

investigation was confined to information already provided to Doe, including providing

interviews, documents and statements to Dartmouth, offering a few witnesses to the independent




                                                6
          Case 1:19-cv-00013-JL Document 58 Filed 02/21/20 Page 7 of 11



investigator (interviews of witnesses were provided to Doe), receiving of occasional updates on

the status of investigation from Dartmouth officials, and sending a letter to Dartmouth Office of

Judicial Affairs expressing her support for suspending the Plaintiff from campus pending the

Dartmouth Committee on Standards’ decision. All such information is already in Doe’s

possession. How the investigator evaluated that information, and if it was done appropriately has

nothing to do with Ms. Smith.

       Indeed, Courts have routinely recognized that if “material sought by subpoena is readily

available” to a party in the action, as it is here, then “obtaining it through subpoena on a nonparty

often will create an undue burden.” New England Compounding Pharmacy, Inc. Prod. Liab.

Litig., No. 13-md-02419, 2013 WL 6058483, at *7 (D. Mass. Nov. 13, 2013) (quoting Gray v.

Town of Easton, No. 3:12-cv-00166, 2013 WL 2358599, at *3 (D. Conn. May 29, 2013)). To

date, Ms. Smith has cooperated with both litigants’ discovery requests and has produced

hundreds of pages of material that exhaustively covers her limited knowledge of Dartmouth’s

investigation and more - so too has Dartmouth.

       Moreover, the accessibility of Dartmouth witnesses – a party to this litigation - lowers the

probative value of third-party Smith’s deposition, particularly where she has no information

related to the claims. Wolfeboro, 2014 WL 1713508, at *2. Despite the abundance of available

information already provided to Doe by Ms. Smith and Dartmouth —like the Wolfeboro

Defendant — continues to press for a deposition. 2014 WL 1713508, at *2-3. Doe cannot meet

its burden to establish that the significant, severe trauma that a deposition will have on Ms. Smith

outweighs the value of what would be discovered and therefore, this motion should be granted.




                                                 7
              Case 1:19-cv-00013-JL Document 58 Filed 02/21/20 Page 8 of 11



B.         Requiring Ms. Smith to be Questioned by Doe’s Counsel and Dartmouth will have
           Devastating Effects, Triggering Severe Emotional Distress, Resulting in Undue
           Burden to her as a Nonparty that is not Outweighed by any Need of Doe’s.

           The probative value of Ms. Smith’s deposition, if any, is utterly outweighed by the

devastating emotional distress and triggering that she will experience as a result of the

questioning. The scientific literature on sexual assault victims concludes that they often continue

to experience emotional distress years after the encounter. The emotional distress leads to mental

illness and manifest physiological symptoms. 4 It has been reported that sexual assault victims

experience post-traumatic stress disorder at significantly higher rate than the general population. 5

           Ms. Smith still harbors significant, residual trauma from her encounter with Doe, as

established by her continuous need for regular counseling and in her statements to Dartmouth

officials that are in Doe’s possession. As Doe well knows from review of her statement, during

the Dartmouth’s investigation Ms. Smith recounted the distress she feels every night between 1

and 3 am—the time of the sexual assault:

           “Every single night at 1:43 and 3:36 a wave of stress and fear wash over me. I feel
           like I have to run, like I am spurred on by a sense of danger that is constantly
           overshadowing my whole life. Even on nights that I am exhausted, I wake up by
           1:30 and know that it must be getting nearer to the time. I remember the nights on
           campus. I would just walk around at 3 AM. It wasn’t my space anymore. I would
           just leave and walk around. If I tried to go into bed, I would shake.”

           It should go without saying that Doe’s lawsuit with Dartmouth, which has been

publicized in the news and the Dartmouth College newspaper, has been very distressing and

emotionally taxing on Ms. Smith. The psychological and emotional impact of re-victimization

through the legal system has long been understood and recognized in the psychology




4
    See https://www.rainn.org/effects-sexual-violence;
5
    Id.


                                                         8
            Case 1:19-cv-00013-JL Document 58 Filed 02/21/20 Page 9 of 11



community. 6 Requiring Ms. Smith to sit through a deposition will only exacerbate the emotional

distress that she is experiencing as a direct result of this lawsuit. Thus, if Doe and Dartmouth’s

counsel are allowed to question her for hours with the already stated intent by Doe to impeach

her credibility, it will cause Smith to an experience another episode of devastating, traumatic

stress with severe, adverse consequences for her mental and physical health. Under a balancing

test, it is clear that it is not worth the benefit of a deposition of this third-party where the

information is in Doe’s possession or readily available elsewhere. Ms. Smith’s motion must be

allowed.

C.       Should Any Deposition go Forward, it Must be Limited in Scope to Minimize the
         Burden upon Ms. Smith.

         “Where a party has subpoenaed a non-party, ‘[t]he party issuing the subpoena must

demonstrate that the information sought is relevant and material to the allegations and claims at

issue in the proceedings.’” Crosby v. City of New York, 269 F.R.D. 267, 282

(S.D.N.Y.2010) (quoting Kingsway Fin. Serv., Inc., 2008 WL 4452134, at *4); Koch v.

Greenberg, No. 07 Civ. 9600(BSJ)(DF), 2009 WL 2143634, at *2 (S.D.N.Y. July 14,

2009) (“Subpoenas issued under Rule 45 are subject to Rule 26(b)(1)'s overriding relevance

requirement.”). Doe is not exempt from this burden. Should the Court find some grounds to fine

the need for the deposition of Ms. Smith is outweighed by the burden and trauma she will suffer,

the deposition must be limited in scope solely to the claims in this case related to Dartmouth’s

Title IX investigation.

         In the meet and confer conducted prior to this filing, Doe’s counsel has indicated that he

intends to question Ms. Smith about her statements regarding consent and the sexual encounter



6
  See e.g. Psychological Effects of Victimization: Implications for the Criminal Justice System (1987) at
https://journals.sagepub.com/doi/abs/10.1177/0011128787033004004.


                                                          9
         Case 1:19-cv-00013-JL Document 58 Filed 02/21/20 Page 10 of 11



between herself and Doe, which are irrelevant to a case fundamentally about Dartmouth’s

conduct and only made to cause her distress. Counsel also indicated that he intended to question

her related to her interactions with Hanover Police Department, again, a topic entirely irrelevant

to Doe’s claims that Dartmouth failed to conduct an appropriate Title IX investigation. In

addition, Counsel claims generally that he will ask questions that seek to attack her credibility –

a wholly inappropriate line of question in a claim where the investigator and Dartmouth were at

fault for failing to conduct an appropriate Title IX investigation. This is not the time or place to

litigate what happened in the bedroom, and to try and blame the survivor for Doe’s misconduct.

Any such line of questions must be completely prohibited by this Court.

       For the reasons stated above, if the Court upholds the Doe’s deposition subpoena, then it

should be limited solely to questioning regarding the Title XI investigation process and not the

underlying assault.

V.     CONCLUSION

       For the reasons stated above, the Court should quash Doe’s subpoena for a deposition of

Ms. Smith.



                                              Respectfully Submitted,
                                              Sally Smith,
                                              By her Attorney,


                                              /s/ Kimberly A. Dougherty
                                              Kimberly A. Dougherty Esq. (BBO #658014),
                                              admitted pro hac vice
                                              ANDRUS WAGSTAFF, PC
                                              19 Belmont Street
                                              South Easton, MA 02375
                                              (508) 230-2700
                                              Kim.dougherty@andruswagstaff.com




                                                10
         Case 1:19-cv-00013-JL Document 58 Filed 02/21/20 Page 11 of 11




                            CERTIFICATE OF SERVICE

       I certify that on February 21, 2019, I caused the foregoing document to be served on

counsel of record for all parties that have appeared to date through the Court’s CM/ECF system:

William E. Christie                          Daryl J. Lapp (admitted pro hac vice)
S. Amy Spencer                               Elizabeth H. Kelly (admitted pro hac vice)
Alexander William Campbell                   Katherine A. Guarino (N.H. #264846)
Shaheen & Gordon                             LOCKE LORD LLP
107 Storrs St.                               111 Huntington Avenue
PO Box 2703                                  Boston, MA 02199
Concord, NH 03302-2703                       (617) 239-0100 telephone
                                             (617) 227-4420 facsimile
For Plaintiff
                                             daryl.lapp@lockelord.com
                                             liz.kelly@lockelord.com
                                             katherine.guarino@lockelord.com
                                             For Defendant




                                            /s/ Kimberly A. Dougherty
                                            Kimberly A. Dougherty




                                              11
